         Case 1:19-cr-00366-LGS Document 84 Filed 05/12/20 Page 1 of 4
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       May 12, 2020

BY ECF

The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Stephen M. Calk, 19 Cr. 366 (LGS)

Dear Judge Schofield:

       The Government respectfully submits this letter in response to Calk’s sur-reply in support
of his request for a Franks hearing. 1 Calk’s sur-reply provides no support for the baseless
accusations of bad faith he levels at counsel for the Government.

         As an initial matter, Calk’s sur-reply virtually ignores the governing standard: that in order
to justify a Franks hearing, the omissions of which he complains must be “necessary to the judge’s
probable cause finding.” United States v. Salameh, 152 F.3d 88, 113 (2d. Cir. 1998) (emphasis
added). The alleged omissions here do not come close to meeting that standard. The Government
relied on an extensive documentary record that proved—and still proves—that Calk abused his
power as chief executive of a bank to solicit personal benefits, namely, assistance in obtaining
high-level positions in the Trump presidential campaign and administration, in exchange for
approving $16 million in loans to Paul Manafort. The alleged omissions are of, at most, marginal
relevance to the probable-cause analysis.

         Calk instead focuses on arguing that Government counsel acted “recklessly.” But the facts
show that the Government acted cautiously and in good faith, even going so far as to not include
a witness statement the Government regarded as plainly incriminating because the Government
felt it was not necessary and was concerned with the witness’s veracity.

        With respect to the June 16, 2017 Yohai interview, Calk ignores the fact that Yohai’s
statements about the quid pro quo—at least as reasonably understood by the Government—were
significantly inculpatory and the Government decided not to rely on them in an abundance of

1
  Citations to “Sur-Reply” refer to Calk’s sur-reply memorandum in support of his pretrial motions,
(Dkt. 83); citations to “Opp.” refer to the Government’s memorandum in opposition (Dkt. 38);
citations to “Monteleoni Decl.” refer to the Declaration of Paul M. Monteleoni in opposition (Dkt.
81); and citations to “Arg. Tr.” refer to the April 23, 2020 oral argument transcript (Dkt. 77).
          Case 1:19-cr-00366-LGS Document 84 Filed 05/12/20 Page 2 of 4
                                                                                           Page 2


caution since it was not necessary and the Government doubted Yohai’s veracity. (See Opp. at 20-
21 (noting inculpatory aspects of statements); Monteleoni Decl.¶ 9; id. at 5 n.2 (handwritten notes
reflect the phrase “PM told Yohai he was getting these loans by promising Trump admin jobs”)). 2
Moreover, Yohai’s personal views regarding the quid pro quo were viewed by the Government as
relatively unimportant to the probable cause analysis. (See Opp. 21). Rather, the Government’s
contacts with the Yohai case agent were focused on the information on Yohai’s prior fraud (see
Monteleoni Decl. ¶¶ 9(a), 9(b), 10), and the only information drawn from Yohai’s interview
statements that the Government entered into any draft affidavit also related to the prior fraud (id.
at 5 n.2). Calk’s attempt to paint these statements as the sine qua non of the warrant has no basis
in evidence. Accordingly, given the nature of the statements and their lack of centrality to the
warrant, the Government had no reason at the time to scour the files of a different FBI field office
to search for further context regarding those statements.

        Even assuming arguendo that any of these omissions were “necessary to the judge’s
probable cause finding,” Salameh, 152 F.3d at 113—though they were not—the record establishes
that there was no intent to mislead whatsoever. As an initial matter, Calk utterly fails to grapple
with the fact that the Government included in the affidavit various facts showing Calk’s pushback
on requests by Manafort (see Opp. 26-27)—all of which supported the very “exculpatory”
inferences Calk now urges. He does not explain how it is even possible that the Government could
have attempted to mislead the magistrate judge or acted recklessly when it affirmatively decided
to include such information. See, e.g., United States v. Vilar, No. 05 Cr. 621 (KMK), 2007 WL
1075041, at *30 (S.D.N.Y. Apr. 4, 2007) (refusing to infer intent or materiality where affiant
included allegations “entirely consistent with” complained-of omissions).

        Indeed, it is significant that the Government did not include in the affidavit even the
statement the Government understood to be plainly incriminating, i.e., the statement summarized
in the Government counsel’s handwritten notes as “PM told Yohai he was getting these loans by
promising Trump admin jobs.” (Monteleoni Decl. at 5 n.2). This choice, as well, is utterly
inconsistent with intent to mislead or recklessness. 3 It is, instead, evidence that the Government
acted cautiously and in good faith.

       With respect to the June 27, 2017 interviews, the fact that Federal Savings Bank
employees—subordinates of Calk—denied wrongdoing was neither remarkable nor surprising,
and did not remotely undermine the plain significance of the documents giving rise to a finding of
probable cause. Perhaps most critically, the statements mainly related to the issue of whether the
Manafort loans were “good” or “well collateralized,” but ultimately, while the quality of the loans
may bear on intent or motive, it is not at all determinative of the ultimate question—a bank CEO
cannot solicit a personal benefit in exchange for approving loans regardless of whether the loans

2
  Even were the Court to conclude the Government was mistaken in this understanding of the
statements, the evidence and handwritten notes reflecting the Government’s belief are fatal to any
claim of wrongful intent.
3
  Indeed, Calk’s counsel acknowledged that the omission of facially incriminating evidence would
tend to cut against any substantial preliminary showing of intent. See Arg. Tr. 6 (Calk counsel
claiming courts look to “whether all of the omissions sort of go in the same direction.”).
          Case 1:19-cr-00366-LGS Document 84 Filed 05/12/20 Page 3 of 4
                                                                                            Page 3


would be approved in any event. (See, e.g., United States v. Alfisi, 308 F.3d 144, 151 (2d Cir.
2002); see also Opp. 16-17, 28-29). In declining to revise the warrant affidavit, the Government
was of course mindful of the low threshold nature of probable cause, which “does not require the
fine resolution of conflicting evidence” that higher standards of proof entail. Gerstein v. Pugh,
420 U.S. 103, 121 (1975). Calk argues the Government should have taken additional steps to
“follow up” and “learn more about” this evidence after obtaining and before executing the warrant
(Sur-Reply 2), but this is exactly the sort of “endless conjecture about investigative leads,
fragments of information, or other matter that might, if included, have redounded to defendant’s
benefit” that is insufficient to warrant a Franks hearing. United States v. Mandell, 710 F. Supp.
2d 368, 376 (S.D.N.Y. 2010) (internal quotation marks omitted) (denying Franks hearing).

         And, again, even assuming arguendo that these employee statements were material—
though they were not—Calk cannot meet the second required showing, i.e., that the Government
acted intentionally or recklessly. Calk does not appear to dispute that, even before the Government
interviewed these employees, it was concerned that Calk would place undue pressure on them.
That is why the Government obtained a pen register order for Calk’s phone. (See Monteleoni Decl.
¶¶ 17-18). It was thus entirely reasonable for the Government not to “entertain[] serious doubts as
to the truth” of the affidavit’s allegations, United States v. Rajaratnam, 719 F.3d 139, 154 (2d Cir.
2013) (internal quotation marks omitted), based on the witnesses’ various assertions and denials
of improprieties—none of which called into question the Government’s plain reading of the
unambiguous documents.

        Notably, the Government’s skepticism as to these witness statements was completely
justified. For example, Raico and Brennan, testifying at Manafort’s trial under grants of immunity,
gave a far fuller account of the transactions that fatally undercuts the allegedly “exculpatory”
portions of their June 27, 2017 witness statements. (See Opp. 19, 30 & nn.12 & 19; see also Tr.
8/10/18, at 2014-15, 2030-31, 2033-36, 2054-55, 2066-68, 2072, 2097-98, United States v.
Manafort, No. 18 Cr. 83 (TSE) (E.D. Va.) (ECF No. 243) (Raico testimony describing
irregularities in loan process)). 4




4
  Additionally Calk’s suggestion that the Government could have “secured” his phone while
returning it to him (Sur-Reply 3) is incorrect; since extracting its contents is a Fourth Amendment
search, securing a phone pending obtaining a warrant entails keeping custody of the phone, which
Calk’s counsel opposed at the time (see Monteleoni Decl. ¶ 20). See Riley v. California, 573 U.S.
373, 388 (2014).
         Case 1:19-cr-00366-LGS Document 84 Filed 05/12/20 Page 4 of 4
                                                                                        Page 4


        At base, for all the unfounded aspersions it casts on counsel for the Government, Calk’s
sur-reply does not approach a showing either of materiality or of wrongful intent. Calk’s motion
should be denied without a hearing.

                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            Attorney for the United States
                                            Acting Under Authority Conferred by
                                            28 U.S.C. § 515

                                        by: /s/ Paul M. Monteleoni
                                            Paul M. Monteleoni
                                            Douglas S. Zolkind
                                            Benet J. Kearney
                                            Assistant United States Attorneys
                                            (212) 637-2219/2418/2260
cc: Counsel of Record (via ECF)
